Citation Nr: 0710943	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-24 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired eye 
disorder to include right eye injury residuals.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for prostate cancer, 
claimed as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from October 1955 to September 
1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2003 rating action taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran had exposure to ionizing radiation during 
service.

2.  The preponderance of the evidence demonstrates that the 
veteran's prostate cancer, which was first shown medically 
many years after service, was not caused by his exposure to 
ionizing radiation in service, and is not otherwise related 
to service.

3.  There is no indication of any currently manifested 
chronic residuals related to a corneal scar of the left eye.

4.  Various eye disorders diagnosed as diabetic retinopathy, 
glaucoma, cataracts, and ptosis, first demonstrated many 
years after discharge from service, were not clinically 
indicated in service.  

5.  Hearing loss was not manifested during the veteran's 
active service, and sensorineural hearing loss as an organic 
disease of the nervous system was not manifested either in 
service or to a compensable degree within one year after his 
separation from service.  The veteran has not presented 
competent medical evidence of a nexus between any current 
hearing loss and service. 




CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service due to ionizing radiation exposure.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

2.  The veteran does not have present chronic disability 
manifested by a corneal scar of the left eye for which 
service connection can be granted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).

3.  Various eye disorders diagnosed as diabetic retinopathy, 
glaucoma, cataracts, and ptosis were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).

3.  Hearing loss was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 545 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In letters dated in January 2002 and November 2003 , the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  These letters informed him that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in a November 
2006 SSOC, he was provided with an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims are being denied, any such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship, or nexus, between the 
current disability and any injury or disease during service.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  First, if 
veteran exposed to radiation during active service later 
develops one of the diseases a listed at 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d), a rebuttable presumption of 
service connection arises.  See 38 C.F.R. §§ 3.307, 3.309.  
Second, under 38 C.F.R. § 3.311, service connection may be 
established if a radiation-exposed veteran develops a 
"radiogenic disease" (one that may be induced by ionizing 
radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence that 
the claimed condition is a radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship, 
in fact, exists between the disease and the veteran's 
radiation exposure in service.  Third, even if the claimed 
disability is not listed as a presumptive disease under 38 
C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. 
§ 3.311, direct service connection may be established by 
competent evidence establishing the existence of a medical 
nexus between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed.Cir. 1994).  See also Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).

Application of the above provisions is dependent upon 
establishing that the veteran was exposed to ionizing 
radiation during active service.  A "radiation-exposed 
veteran" is defined in 38 C.F.R. § 3.309(d)(3)(i) as a 
veteran who, either while serving on active duty, or on 
active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device, or 
the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 C.F.R. § 
3.309(d)(2) are:  Leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  The term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung 
cancer; (v) bone cancer; (vi) liver cancer; (vii) skin 
cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) 
colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; 
(xiii) urinary bladder cancer; (xiv) salivary gland cancer; 
(xv) multiple myeloma; (xvi) posterior subcapsular cataracts; 
(xvii) non- malignant thyroid nodular disease; (xviii) 
ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the 
brain and central nervous system; (xxi) cancer of the rectum; 
(xxii) lymphomas other than Hodgkin's disease; (xxiii) 
prostate cancer; and (xxiv) any other cancer.  38 C.F.R. 
§ 3.311(b)(2).

38 C.F.R. § 3.311 also provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumption period specified in either section 3.307 or 
section 3.309, and where it is contended that the disease is 
a result of ionizing radiation exposure in service.  

III.  Factual Background & Analysis

The veteran's service medical records (SMRs) show that he was 
treated for removal of a foreign body in the left eye.  
However there was no evidence of a chronic eye disorder at 
separation, and clinical evaluation of the eyes was then 
reported to be normal.  The SMRs are also completely negative 
for complaints, findings, or treatment suggestive of hearing 
loss or other ear pathology.  The September 1957 separation 
examination shows hearing acuity measured by whispered voice 
was 15/15 and spoken voice was 15/15, indicative of normal 
hearing.  These records are otherwise negative for complaints 
or findings suggestive of prostate cancer.  

Service personnel records show the veteran participated in 
Operation REDWING, a scientific test of atomic and hydrogen 
weapons in July 1956.

Post-service treatment records dated February 1998 to January 
2002 show history of prostate cancer in March 2000.  It was 
noted that the veteran's prostate cancer was initially 
diagnosed by TRUS biopsy.  He underwent radiation therapy in 
December 1997, and had been on complete androgen blockade 
since then.  

Other evidence of record includes a June 2002 VA eye 
examination report.  At that time the examiner noted that 
during service a foreign body was removed from the left eye.  
Examination revealed a corneal scar of the left eye, which 
the examiner noted appeared to be the result of trauma, but 
was of no visual significance.  Other diagnoses included 
primary angle glaucoma of unknown etiology, although it was 
considered hereditary; diabetic retinopathy due to diabetes 
mellitus and cataracts and upper eyelid ptosis more likely 
than not, related to advancing age.  With the exception of 
the corneal scar, none of these disorders were considered 
complications of the episode of eye trauma during service.  

In October 2002, the veteran's prostate cancer claim was 
forwarded for appropriate research, and in April 2003 the 
Defense Threat Reduction Agency (DTRA) confirmed that the 
veteran participated in Operation REDWING.  At the time he 
was assigned to the USS NAVASOTA (AO 106).  A radiation dose 
summary was completed.  It was noted that no film badge 
records were available for the veteran, but an entry in his 
medical records (DD Form 1141) indicated an estimated gamma 
dose of 0.300 rem for the period from March 23, 1956, to June 
25, 1956, the approximate period that NAVASOTA was in the 
test area.  The veteran's committed dose equivalent to the 
prostate, resulting from the intake of radioactive materials 
during his participation in Operation REDWING, was reported 
as 0.0 rem.  

In March 2005, the veteran underwent VA examination and an 
audiogram revealed pure tone thresholds for the right ear 
were 10, 10, 15, 25, and 25 decibels at 500, 1000, 2000, 
3000, and 4000 hertz (Hz), respectively, and for the left ear 
at the same frequencies were 10, 10, 15, 25, and 25 decibels.  
Speech recognition scores on the Maryland CNC wordlist was 96 
for the right ear and 100 percent for the left ear.  The test 
results indicate hearing was within normal limits.  

In February 2006, the DTRA developed revised dose 
reconstruction procedures based on a 2003 report from the 
National Research Council (NRC) of the National Academy of 
Sciences.  The revised upper bound dose estimates were higher 
than the doses that were previously reported to VA, to 
account for uncertainties in the dose reconstruction process 
and ensure benefit of the doubt for the veteran.  However, 
details of the veteran's exposure scenario did not identify 
any circumstances that would significantly increase the 
previously reported dose estimate and the external dose 
estimates that were reported were reaffirmed.  

The DTRA estimated that the veteran's total external gamma 
dose equivalent was 0.22 rem with an upper bound total 
external gamma dose equivalent (revised) of 0.53 rem.  The 
veteran's total external neutron dose equivalent was 0.00 
rem, with an upper bound external neutron dose equivalent 
(revised) of 0.00 rem, and upper bound committed dose 
equivalent to the prostate (revised) was 0.007 rem.  

In April 2006, the Director of the VA Compensation and 
Pension (C&P) Service requested an opinion from the VA Under 
Secretary for Health for a determination as to the probable 
relationship between the veteran's exposure to ionizing 
radiation and the later development of his prostate cancer.  
In addition to the dose estimate provided by DTRA, the C&P 
Director provided the veteran's history of X-ray therapy for 
prostate cancer in December 1997.  Records reflect that he 
was first exposed to ionizing radiation at age 21, and, using 
1997 as date of diagnosis, prostate cancer was initially 
diagnosed approximately 41 years after his last exposure.  
Medical evidence reveals that the veteran did not smoke, but 
dipped snuff.  Evidence also shows a history of employment as 
a heavy equipment operator for four years following 
separation from service.  No other information relevant to 
determining the cause of his prostate cancer is shown by the 
evidence of record.  The evidence also shows that the veteran 
was a confirmed participant of Operation REDWING, conducted 
in 1956.  

In a memorandum dated April 2006, the VA Chief Public Health 
and Environmental Hazards Officer responded that the 
sensitivity of the prostate to radiation carcinogenesis 
appears to be relatively low and not clearly established.  
Scientific literature concerning the medical effects of 
ionizing radiation, as well as professional journals were 
cited in the opinion.  The Interactive Radioepidemiological 
Program (IREP) of the National Institute for Occupational 
Safety and Health (NIOSH) was utilized to estimate the 
likelihood that exposure to ionizing radiation was 
responsible for the prostate cancer.  

In accordance with the guidance using the NIOSH IREP, the 
cancer model for all male genitalia was utilized to estimate 
the relative likelihood that exposure to ionizing radiation 
was responsible for the veteran's prostate cancer.  Based 
upon the veteran's estimated range of ionizing radiation 
exposure dosage, it was determined that the probability of 
this exposure resulting in his subsequent prostate cancer was 
0.54 percent.  In light of the above, the physician concluded 
that it is unlikely that the veteran's prostate cancer could 
be attributed to exposure to ionizing radiation in service.  

The veteran underwent an additional VA eye examination in 
October 2006.  The complaints, clinical findings, and 
diagnoses were essentially unchanged.  The pertinent 
diagnoses remained diabetes mellitus with mild diabetic 
retinopathy, chronic open angle glaucoma, early cataracts due 
to age, and microscopic cornea scar of the left eye of no 
clinical significance.  

The veteran was scheduled for a VA audiomtric examination in 
November 2006, but failed to report for the examination.  

1.  Eye injury residuals

The SMRs fail to reveal any significant eye disorder, other 
than the veteran's reported history of a left eye injury, 
with no diagnosis of chronic eye residuals.  See Clyburn v. 
West, 12 Vet.App. 296, 301 (1999).  That a disease or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  The primary 
impediment to a grant of service connection is the absence of 
medical evidence of a chronic eye disability resulting 
therefrom.  

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions. 38 C.F.R. § 4.1.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Nothing in the medical 
evidence reflects that the veteran has a current disability 
manifested by the corneal scar of the left eye and there is 
no evidence of record to suggest that it causes any 
impairment of earning capacity.  There have been no objective 
clinical findings or competent medical opinion to indicate 
that the veteran has had continuing disabling symptomatology 
as a result of the eye injury during service.  A clinical 
finding, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
veteran has presented no competent medical evidence to the 
contrary.  

Post-service treatment records also include diagnoses of 
diabetic retinopathy, glaucoma, cataracts, and ptosis.  In 
2002 and 2006, the veteran was referred for VA examinations 
for the specific purpose of obtaining an opinion as to 
whether or not his current eye disorders could be related to 
service.  Both reports provide opinions, consistent with the 
veteran's medical history and uncontroverted by any other 
medical evidence of record, that there is no reasonable 
likelihood that the veteran's current eye symptomatology is 
related to service.  In rendering their opinions, the 
physicians took into consideration the veteran's medical 
history, his previous medical evaluations, and the history of 
a left eye injury during service.  

The veteran has not brought forth any medical evidence that 
would either refute the medical evidence of record or suggest 
a nexus between his acquired eye disorders and service, and a 
layman such as the veteran is not competent to offer a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, his own opinion and his theories about 
his eye disorders do not constitute competent medical 
evidence in support of his claim, and thus carry no probative 
weight on the critical question in this matter of medical 
causation.

The Board therefore finds that the preponderance of the 
evidence is against the claim of service connection for an 
acquired eye disorder, and that the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002).

2.  Hearing loss

The veteran maintains that he developed hearing loss as a 
result of acoustic trauma during military service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Further, the 
Court has indicated that the threshold for normal hearing is 
between 0 and 20 decibels, and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  Even if disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is causally 
related to service.  Hensley v. Brown, supra, at 160.  

In the present case, the record fails to demonstrate that the 
veteran has a hearing loss disability for which service 
connection can be awarded.  According to the evidence of 
record, hearing loss was not present at any time during 
service, at the time of discharge, or within a year 
thereafter.  The measurements of the veteran's hearing acuity 
do not satisfy any of the three alternate bases for 
establishing hearing loss disability under 38 C.F.R. § 3.385.  
The evidence of record has not shown that the pure tone 
threshold in any critical frequency is 40 decibels or 
greater, that three or more frequencies are 26 decibels or 
greater, or that the speech recognition score was less than 
94 percent.  Thus, the evidence of record shows a hearing 
deficit lower than that deemed to constitute a disability for 
VA purposes, notwithstanding that the veteran may have 
noticeable loss of hearing acuity.  Therefore, under the law, 
there is nothing to service connect.

The RO arranged for the veteran to be scheduled for 
additional VA examination in November 2006.  However, he 
failed to report for the scheduled examination, and has not 
stated a reason why he failed to appear, or requested that it 
be re-scheduled.  Applicable regulations provide that, when 
entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such examination in conjunction with an 
original compensation claim, the claim shall be rated on the 
evidence of record.  See 38 C.F.R. § 3.655(a)(b).

3.  Prostate Cancer 

In this case, it is established that the veteran participated 
in Operation REDWING and was exposed to ionizing radiation as 
result.  In addition, he has been diagnosed with and treated 
for prostate cancer many years later.  Prostate cancer is not 
among those forms of cancer which may be presumptively 
service-connected under the provisions of 38 C.F.R. § 3.309.  
However, it is a radiogenic disease under 38 C.F.R. § 3.311, 
which, in essence, concedes the possibility that exposure to 
ionizing radiation may be an etiological factor for its 
development.  The degree to which radiation exposure is a 
factor to the development of a malignancy varies depending on 
the type of malignancy, the amount rate and type of radiation 
exposure, and other relevant risk factors such as age at time 
of exposure.  Therefore, the question presented in this case 
is whether the veteran's presumed level of radiation exposure 
was sufficient to induce his prostate cancer.  

The Board finds that the preponderance of the medical 
evidence is against a finding that the veteran's prostate 
cancer is causally related to his in-service exposure to 
radiation.  The DTRA provided reconstructed dose estimates, 
which have not been disputed.  The VA Chief of Public Health 
and Environmental Hazards Officer has provided an opinion 
that it is unlikely that the veteran's particular level of 
ionizing radiation exposure was sufficient to cause the 
cancer.  This opinion was based upon review of the particular 
facts of this case, to include the amount of the veteran's 
radiation exposure, his duration of exposure, and the elapsed 
time between his exposure and onset of his cancer.  Moreover, 
this opinion was provided by a public health official 
specifically tasked and specialized in evaluating 
environmental hazard risks, to include radiation exposure, 
and the evidentiary record contains no competent medical 
opinion to the contrary.  

The veteran's personal belief that his prostate cancer is due 
to his in service radiation exposure, while certainly well-
intentioned, holds no probative value in this case, as he is 
not shown to possess the requisite medical training and 
expertise to speak to issues of medical causation.  Espiritu 
v. Derwinski, supra; 38 C.F.R. §3.159(a).  Accordingly, the 
claim under 38 C.F.R. § 3.311 must be denied.

The Board further finds that the preponderance of the 
evidence is against a finding that the veteran's prostate 
cancer, which was first shown medically many years after his 
period of active service, is not related to events during 
active service.  There is no reasonable doubt of material 
fact to be resolved in his favor.  38 U.S.C.A. § 5107(b) 
(West 2002). 


ORDER

Service connection for right eye injury residuals is denied.

Service connection for hearing loss is denied.

Service connection for prostate cancer, claimed as due to 
ionizing radiation exposure, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


